Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered November 22, 2005, convicting defendant, after a jury trial, of robbery in the second degree and assault in the first degree, and sentencing him to concurrent terms of five years, unanimously affirmed.
*399The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The element of serious physical injury required for the first-degree assault conviction was established by evidence of permanent scars (see People v Bailey, 275 AD2d 663 [2000], lv denied 95 NY2d 960 [2000]). Defendant’s pro se claims are without merit. Concur—Andrias, J.P., Marlow, Williams, Buckley and Malone, JJ.